
	
		I
		112th CONGRESS
		2d Session
		H. R. 4175
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Dent (for himself
			 and Mr. Andrews) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Education and
			 the Workforce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 and the Public Health Service Act to provide parity under group health
		  plans and group health insurance coverage for the provision of benefits for
		  prosthetics and custom orthotics and benefits for other medical and surgical
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Insurance Fairness for Amputees
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)There are more
			 than 1,700,000 people in the United States living with limb loss, many of whom
			 are appropriate candidates for prosthetic care. A comparable number experience
			 trauma, illness, or disability that results in musculoskeletal or neuromuscular
			 impairment of the limbs, back, and neck requiring the use of orthotic
			 care.
				(2)Every year, there
			 are more than 130,000 people in the United States who undergo amputation
			 procedures.
				(3)In addition,
			 United States military personnel serving in Iraq and Afghanistan and around the
			 world have sustained traumatic injuries resulting in amputation and
			 musculoskeletal or neuromuscular injury.
				(4)The number of
			 amputations in the United States is projected to increase in the years ahead
			 due to the rising incidence of diabetes and other chronic illness.
				(5)Those experiencing
			 limb loss and limb dysfunction can and want to regain their lives as productive
			 members of society.
				(6)Prosthetic and
			 orthotic care often enables amputees and others with orthopedic impairments to
			 continue working and living productive lives.
				(7)Insurance
			 companies have begun to limit reimbursement of prosthetic and custom orthotic
			 care costs to unrealistic levels and often restrict coverage over an
			 individual’s lifetime, which shifts costs onto the Medicare and Medicaid
			 programs.
				(8)Eighteen States
			 have addressed this problem and have prosthetic or orthotic parity
			 legislation.
				(9)Prosthetic and
			 orthotic parity legislation has been introduced and is being actively
			 considered in 20 States.
				(10)The States in
			 which prosthetic or orthotic parity laws have been enacted have found there to
			 be minimal or no increases in insurance premiums and have reduced Medicare and
			 Medicaid costs.
				(11)Prosthetic or
			 orthotic parity legislation will not add to the size of government or to the
			 costs associated with the Medicare and Medicaid programs.
				(12)If coverage for
			 prosthetics and custom orthotics are offered by a group health insurance
			 policy, then providing such prosthetic coverage on par with other medical and
			 surgical benefits will not increase the incidence of amputations or the number
			 of individuals for which a prosthetic or custom orthotic device would be
			 medically necessary and appropriate.
				(13)In States where
			 prosthetic or orthotic parity legislation has been enacted, amputees and others
			 with orthopedic impairments are able to return to productive lives, State funds
			 have been saved, and the health insurance industry has continued to
			 prosper.
				(14)Prosthetic and
			 orthotic devices and related services allow people to return more quickly to
			 their preexisting work.
				(15)States have, and
			 should continue to be permitted to, create consumer protections that exceed the
			 Federal floor of protection provided for in this Act.
				(b)PurposeIt
			 is the purpose of this Act to require that each group health plan that provides
			 medical and surgical benefits and also provides coverage for prosthetics or
			 custom orthotics (or both), provide such coverage under terms and conditions
			 that are no less favorable than the terms and conditions under which medical
			 and surgical benefits are provided under such plan.
			3.Prosthetics and
			 custom orthotics parity
			(a)ERISA
				(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is
			 amended by adding at the end the following:
					
						716.Prosthetics and
				custom orthotics parity
							(a)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides medical
				and surgical benefits and also provides benefits for prosthetics or custom
				orthotics (as defined under paragraphs (1) and (2) of subsection (e)) (or
				both)—
								(1)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan (or coverage);
								(2)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be subject to separate financial requirements (as defined in subsection (e)(2))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan (or coverage); and
								(3)any treatment
				limitations (as defined in subsection (e)(3)) applicable to such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be more restrictive than the treatment limitations applicable to substantially
				all medical and surgical benefits provided under the plan (or coverage).
								(b)In-Network and
				out-of-Network standards
								(1)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides medical
				or surgical benefits and also provides benefits for prosthetics or custom
				orthotics (or both), and that provides both in-network benefits for prosthetics
				and custom orthotics and out-of-network benefits for prosthetics and custom
				orthotics, the requirements of this section shall apply separately with respect
				to benefits under the plan (or coverage) on an in-network basis and benefits
				provided under the plan (or coverage) on an out-of-network basis.
								(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan (or
				health insurance coverage offered in connection with a group health plan)
				eliminate an out-of-network provider option from such plan (or coverage)
				pursuant to the terms of the plan (or coverage).
								(c)Patient
				accessA group health plan (or health insurance coverage offered
				in connection with a group health plan) described in subsection (a) that does
				not provide coverage for benefits outside of a network shall ensure that such
				provider network is adequate to ensure enrollee access to prosthetic and custom
				orthotic devices and related services provided by appropriately credentialed
				practitioners and accredited suppliers of prosthetics and custom
				orthotics.
							(d)Additional
				requirements
								(1)Prior
				authorizationIn the case of a group health plan (or health
				insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetics or custom
				orthotics (or both) under the plan (or coverage), prior authorization, such
				prior authorization must be required in the same manner as prior authorization
				is required by the plan (or coverage) as a condition of coverage or payment for
				all similar medical and surgical benefits provided under the plan (or
				coverage).
								(2)Limitation on
				mandated benefitsCoverage for required benefits for prosthetics
				and custom orthotics under this section may be limited to coverage of the most
				appropriate device or component model that meets the medical requirements of
				the patient, as determined by the treating physician of the patient
				involved.
								(3)Coverage for
				repair or replacementBenefits for prosthetics and custom
				orthotics required under this section shall include coverage for the repair or
				replacement of prosthetics and custom orthotics, if the repair or replacement
				is due to normal wear and tear, irreparable damage, a change in the condition
				of the patient as determined by the treating physician, or otherwise determined
				appropriate by the treating physician of the patient involved.
								(4)Annual or
				lifetime dollar limitationsA group health plan (or health
				insurance coverage offered in connection with a group health plan) shall not
				impose any annual or lifetime dollar limitation on benefits for prosthetics and
				custom orthotics required to be covered under this section unless such
				limitation applies in the aggregate to all medical and surgical benefits
				provided under the plan (or coverage) and benefits for prosthetics and custom
				orthotics.
								(e)DefinitionsIn
				this section:
								(1)ProstheticsThe
				term prosthetics means those devices and components that may be
				used to replace, in whole or in part, an arm or leg, as well as the services
				required to do so and includes external breast prostheses incident to
				mastectomy resulting from breast cancer.
								(2)Custom
				orthoticsThe term custom orthotics means the
				following:
									(A)Custom-fabricated
				orthotics and related services, which include custom-fabricated devices that
				are individually made for a specific patient, as well as all services and
				supplies that are medically necessary for the effective use of the orthotic
				device and instructing the patient in the use of the device. No other patient
				would be able to use this particular orthosis. A custom-fabricated orthosis is
				a device which is fabricated based on clinically derived and rectified
				castings, tracings, measurements, or other images (such as x-rays) of the body
				part. The fabrication may involve using calculations, templates and component
				parts. This process requires the use of basic materials and involves
				substantial work such as vacuum forming, cutting, bending, molding, sewing,
				drilling and finishing prior to fitting on the patient. Custom-fabricated
				devices may be furnished only by an appropriately credentialed (certified or
				licensed) practitioner and accredited supplier in Orthotics or Prosthetics.
				Such devices and related services are represented by the set of L-codes under
				the Healthcare Common Procedure Coding System describing this care listed on
				the date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
									(B)Custom-fitted high
				orthotics and related services, which include prefabricated devices that are
				manufactured with no specific patient in mind, but that are appropriately
				sized, adapted, modified, and configured (with the required tools and
				equipment) to a specific patient in accordance with a prescription, and which
				no other patient would be able to use, as well as all services and supplies
				that are medically necessary for the effective use of the orthotic device and
				instructing the patient in the use of the device. Custom-fitted high devices
				may be furnished only by an appropriately credentialed (certified or licensed)
				practitioner and accredited supplier in Orthotics or Prosthetics. Such devices
				and related services are represented by the existing set of L-codes under the
				Healthcare Common Procedure Coding System describing this care listed on the
				date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
									For
				purposes of subparagraphs (A) and (B), Centers for Medicare & Medicaid
				Services Transmittal 656, upon modification or reissuance by the Centers for
				Medicare & Medicaid Services to reflect new code additions and coding
				changes for prosthetics and custom orthotics, shall be the version of the
				Transmittal used for purposes of such subparagraphs.(3)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by a participant or
				beneficiary with respect to benefits under the plan or health insurance
				coverage and also includes the application of annual and lifetime
				limits.
								(4)Treatment
				limitationsThe term treatment limitations includes
				limits on the frequency of treatment, number of visits, days of coverage, or
				other similar limits on the scope or duration of treatment.
								(f)Differentiation
				from Durable Medical EquipmentFor purposes of this section,
				prosthetics and custom orthotics shall be treated as distinct from durable
				medical
				equipment.
							.
				(2)Clerical
			 amendmentThe table of contents in section 1 of the Employee
			 Retirement Income Security Act of 1974 is amended by inserting after the item
			 relating to section 714 the following:
					
						
							Sec. 716. Prosthetics and
				custom orthotics
				parity.
						
						.
				(b)PHSATitle
			 XXVII of the Public Health Service
			 Act is amended by inserting after section 2728 of such Act (42
			 U.S.C. 300gg–28), as redesignated by section 1001(2) of the Patient Protection
			 and Affordable Care Act (Public Law 111–148), the following:
				
					2729.Prosthetics
				and custom orthotics parity
						(a)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides medical
				and surgical benefits and also provides benefits for prosthetics or custom
				orthotics (as defined under paragraphs (1) and (2) of subsection (e)) (or
				both)—
							(1)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) shall be
				provided under terms and conditions that are no less favorable than the terms
				and conditions applicable to substantially all medical and surgical benefits
				provided under the plan (or coverage);
							(2)such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be subject to separate financial requirements (as defined in subsection (e)(2))
				that are applicable only with respect to such benefits, and any financial
				requirements applicable to such benefits shall be no more restrictive than the
				financial requirements applicable to substantially all medical and surgical
				benefits provided under the plan (or coverage); and
							(3)any treatment
				limitations (as defined in subsection (e)(3)) applicable to such benefits for
				prosthetics or custom orthotics (or both) under the plan (or coverage) may not
				be more restrictive than the treatment limitations applicable to substantially
				all medical and surgical benefits provided under the plan (or coverage).
							(b)In-Network and
				out-of-Network standards
							(1)In
				generalIn the case of a group health plan (or health insurance
				coverage offered in connection with a group health plan) that provides medical
				and surgical benefits and also provides benefits for prosthetics or custom
				orthotics (or both), and that provides both in-network and out-of-network
				benefits for prosthetics or custom orthotics (or both), the requirements of
				this section shall apply separately with respect to benefits under the plan (or
				coverage) on an in-network basis and benefits provided under the plan (or
				coverage) on an out-of-network basis.
							(2)ClarificationNothing
				in paragraph (1) shall be construed as requiring that a group health plan (or
				health insurance coverage offered in connection with a group health plan)
				eliminate an out-of-network provider option from such plan (or coverage)
				pursuant to the terms of the plan (or coverage).
							(c)Patient
				accessA group health plan (or health insurance coverage offered
				in connection with a group health plan) described in subsection (a) that does
				not provide coverage for benefits outside of a network shall ensure that such
				provider network is adequate to ensure enrollee access to prosthetic and custom
				orthotic devices and related services provided by appropriately credentialed
				practitioners and accredited suppliers of prosthetics and custom
				orthotics.
						(d)Additional
				requirements
							(1)Prior
				authorizationIn the case of a group health plan (or health
				insurance coverage offered in connection with a group health plan) that
				requires, as a condition of coverage or payment for prosthetics or custom
				orthotics (or both) under the plan (or coverage), prior authorization, such
				prior authorization must be required in the same manner as prior authorization
				is required by the plan (or coverage) as a condition of coverage or payment for
				all similar medical and surgical benefits provided under the plan (or
				coverage).
							(2)Limitation on
				mandated benefitsCoverage for required benefits for prosthetics
				and custom orthotics under this section may be limited to coverage of the most
				appropriate device or component model that adequately meets the medical
				requirements of the patient, as determined by the treating physician of the
				patient involved.
							(3)Coverage for
				repair or replacementBenefits for prosthetics and custom
				orthotics required under this section shall include coverage for the repair or
				replacement of prosthetics and custom orthotics, if the repair or replacement
				is due to normal wear and tear, irreparable damage, a change in the condition
				of the patient as determined by the treating physician, or otherwise determined
				appropriate by the treating physician of the patient involved.
							(4)Annual or
				lifetime dollar limitationsA group health plan (or health
				insurance coverage offered in connection with a group health plan) shall not
				impose any annual or lifetime dollar limitation on benefits for prosthetics and
				custom orthotics required to be covered under this section unless such
				limitation applies in the aggregate to all medical and surgical benefits
				provided under the plan (or coverage) and benefits for prosthetics and custom
				orthotics.
							(e)DefinitionsIn
				this section:
							(1)ProstheticsThe
				term prosthetics means those devices and components that may be
				used to replace, in whole or in part, an arm or leg, as well as the services
				required to do so and includes external breast prostheses incident to
				mastectomy resulting from breast cancer.
							(2)Custom
				orthoticsThe term custom orthotics means the
				following:
								(A)Custom-fabricated
				orthotics and related services, which include custom-fabricated devices that
				are individually made for a specific patient, as well as all services and
				supplies that are medically necessary for the effective use of the orthotic
				device and instructing the patient in the use of the device. No other patient
				would be able to use this particular orthosis. A custom-fabricated orthosis is
				a device which is fabricated based on clinically derived and rectified
				castings, tracings, measurements, or other images (such as x-rays) of the body
				part. The fabrication may involve using calculations, templates and component
				parts. This process requires the use of basic materials and involves
				substantial work such as vacuum forming, cutting, bending, molding, sewing,
				drilling and finishing prior to fitting on the patient. Custom-fabricated
				devices may be furnished only by an appropriately credentialed (certified or
				licensed) practitioner and accredited supplier in Orthotics or Prosthetics.
				Such devices and related services are represented by the set of L-codes under
				the Healthcare Common Procedure Coding System describing this care listed on
				the date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
								(B)Custom-fitted high
				orthotics and related services, which include prefabricated devices that are
				manufactured with no specific patient in mind, but that are appropriately
				sized, adapted, modified, and configured (with the required tools and
				equipment) to a specific patient in accordance with a prescription, and which
				no other patient would be able to use, as well as all services and supplies
				that are medically necessary for the effective use of the orthotic device and
				instructing the patient in the use of the device. Custom-fitted high devices
				may be furnished only by an appropriately credentialed (certified or licensed)
				practitioner and accredited supplier in Orthotics or Prosthetics. Such devices
				and related services are represented by the existing set of L-codes under the
				Healthcare Common Procedure Coding System describing this care listed on the
				date of enactment of this section in Centers for Medicare & Medicaid
				Services Transmittal 656.
								For
				purposes of subparagraphs (A) and (B), Centers for Medicare & Medicaid
				Services Transmittal 656, upon modification or reissuance by the Centers for
				Medicare & Medicaid Services to reflect new code additions and coding
				changes for prosthetics and custom orthotics, shall be the version of the
				Transmittal used for purposes of such subparagraphs.(3)Financial
				requirementsThe term financial requirements
				includes deductibles, coinsurance, co-payments, other cost sharing, and
				limitations on the total amount that may be paid by a participant or
				beneficiary with respect to benefits under the plan or health insurance
				coverage and also includes the application of annual and lifetime
				limits.
							(4)Treatment
				limitationsThe term treatment limitations includes
				limits on the frequency of treatment, number of visits, days of coverage, or
				other similar limits on the scope or duration of treatment.
							(f)Differentiation
				from Durable Medical EquipmentFor purposes of this section,
				prosthetics and custom orthotics shall be treated as distinct from durable
				medical
				equipment.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to group health plans (and health insurance coverage offered in connection with
			 group health plans) for plan years beginning on or after the date of the
			 enactment of this Act.
			4.Updating standard
			 definitions to include prosthetics and custom orthoticsSection 2715(g)(3) of the Public Health
			 Service Act (42 U.S.C. 300gg–15(g)(3)) is amended by inserting
			 prosthetics, custom orthotics, after emergency medical
			 transportation,.
		5.Federal
			 administrative responsibilities
			(a)Assistance to
			 enrolleesThe Secretary of Labor, in consultation with the
			 Secretary of Health and Human Services, shall provide assistance to enrollees
			 under group health plans (and health insurance coverage offered in connection
			 with such plans) to which the amendment made by section 3 apply with any
			 questions or problems with respect to compliance with the requirements of such
			 amendment.
			(b)AuditsThe
			 Secretary of Labor, in consultation with the Secretary of Health and Human
			 Services, shall provide for the conduct of random audits of group health plans
			 (and health insurance coverage offered in connection with such plans) to ensure
			 that such plans (or coverage) are in compliance with the amendments made by
			 section (3).
			(c)GAO
			 study
				(1)StudyThe
			 Comptroller General of the United States shall conduct a study that evaluates
			 the effect of the implementation of the amendments made by this Act on the cost
			 of the health insurance coverage, on access to health insurance coverage
			 (including the availability of in-network providers), on the quality of health
			 care, on benefits and coverage for prosthetics and custom orthotics on any
			 additional cost or savings to group health plans, on State prosthetics and
			 custom orthotics benefit laws, on the business community and the Federal
			 Government, and on other issues as determined appropriate by the Comptroller
			 General.
				(2)ReportNot
			 later than 2 years after the date of the enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit to the appropriate
			 committee of Congress a report containing the results of the study conducted
			 under paragraph (1).
				(d)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 Labor, in consultation with the Secretary of Health and Human Services, shall
			 promulgate final regulations to carry out this Act and the amendments made by
			 this Act.
			6.DefinitionsIn this Act:
			(1)Custom Orthotics
			 and ProstheticsThe terms custom orthotics and
			 prosthetics have the meanings given such terms in section 716(e)
			 of the Employee Retirement and Income Security Act of 1974 (as added by section
			 3).
			(2)Group Health
			 PlanThe term group
			 health plan has the meaning given such term in section 733(a) of such
			 Act (29 U.S.C. 1191b(a)).
			(3)Health Insurance
			 CoverageThe term health insurance coverage has
			 the meaning given such term in section 733(b)(1) of such Act (29 U.S.C.
			 1191b(b)(1)).
			
